 

[image_002.jpg][image_003.jpg] 

 

CONFIDENTIAL

 

OncBioMune Pharmaceuticals, Inc.

11441 Industriplex Blvd., Suite 190

Baton Rouge, LA 70809

 

Attention: Jonathan F. Head, Ph. D., Chief Executive Officer and Andrew
Kucharchuk, President and Chief Financial Officer

 

Re: OncBioMune Pharmaceuticals, Inc. Engagement of SABR Capital Management, LLC

 

This Agreement is made as of May 13, 2016, by and between OncBioMune
Pharmaceuticals, Inc., a Nevada company (“Company”), with its principal offices
at 11441 Industriplex Blvd., Suite 190

 

Baton Rouge, LA 70809 and SABR Capital Management, LLC, a Delaware limited
liability company (“Advisor”), with its principal offices at 335 Madison Avenue,
Suite 1100 New York, NY 10017.

 

WHEREAS:

 

  A. The Advisor has the professional business and financial expertise and
experience to assist the Company;         B. The Advisor is offering its
services as an Advisor to the Company;         C. The Company desires to retain
the Advisor as an independent Advisor and to memorialize the Advisor’s work for
the Company by entering into this written Agreement; and         D. The parties
agree that this Agreement reflects the entire understanding and agreements
between the parties hereto.

 

NOW, THEREFORE, in consideration of the mutual premises herein contained, it is
agreed as follows:

 

1. DUTIES. The Company hereby engages the Advisor and the Advisor hereby accepts
engagement as an Advisor. It is understood and agreed, and it is the express
intention of the parties to this Agreement, that the Advisor is an independent
contractor, and not an employee or agent of the Company for any purpose
whatsoever. Advisor shall have no authority to bind the Company or incur other
obligations on behalf of the Company. Advisor shall use its best efforts to
perform all duties and obligations as described on Exhibit A hereto and agrees,
upon reasonable advance notice, to be available at such times as may be
scheduled by the Company. It is understood, however, that the Advisor will
maintain Advisor’s own business in addition to providing services to the
Company. The Advisor agrees to promptly perform all services required of the
Advisor hereunder in an efficient, professional, trustworthy and businesslike
manner. A description of the Advisor’s services are attached hereto as Exhibit A
and incorporated by reference herein. In such capacity, Advisor will utilize
only materials, reports, financial information or other documentation that is
approved in writing in advance by the Company.

 

 

 

 

SABR Capital Management LLC 335 Madison Avenue, Suite 1100, New York, New York
10017

 



  

 

 

2. ADVISORY SERVICES & COMPENSATION. The Advisor will be retained as an Advisor
for the Company for a term commencing on May 15, 2016 and will terminate on
November 15, 2016 (“Termination Date), and will be automatically extended
thereafter for additional successive six-month terms unless terminated by either
party at any time on or after the Termination Date. Notice will be delivered to
the other party at the address set forth first above or
ariel@sabrcapitalmanagement, without liability or continuing obligation, except
for liability (i) for compensation earned by Advisor and (ii) for the continued
obligations of the Company to Advisor under this agreement. In consideration for
its services under this Agreement, the Advisor shall be paid a monthly fee of
$4,000 beginning on May 15, 2016 and, thereafter, on the fifteenth of each
month. In addition, the Company will issue to advisor and/or its affiliates
200,000 shares of its common stock (the “Shares”) which shall be deemed earned
on the commencement date of this agreement. If the Company chooses to extend the
agreement, then Advisor shall be paid a monthly fee of $7,500 beginning on
November 15, 2016 and, thereafter, on the fifteenth of each month. In addition,
the Company will issue to Advisor 100,000 Shares which shall be deemed earned on
November 15, 2016. The Shares in both issuances by the Company shall be
restricted shares of common stock pursuant to SEC Rule 144 and as such, will
bear a restrictive legend or other restrictions on transfer or resale.     3.
EXPENSES. In addition to the compensation set forth in Section 2 above, the
Company agrees to reimburse Advisor, from time to time, for reasonable
out-of-pocket expenses incurred by Advisor in connection with its activities
under this Agreement; provided, however that Advisor shall not incur any expense
in excess of $500.00 without prior written consent from the Company. These
expenses include but are not limited to airfare, hotel lodging, meals,
transportation, outside advisors, printing and overnight express mail.     4.
CONFIDENTIALITY. All knowledge and information of a proprietary and confidential
nature relating to the Company which the Advisor obtains during the Advisory
period from the Company or the Company’s employees, agents or Advisors (the
“Confidential Information”) shall be for all purposes regarded and treated as
strictly confidential for as long as such Confidential Information remains
proprietary and confidential and shall be held in trust by the Advisor solely
for the Company’s benefit and use and shall not be directly or indirectly
disclosed by the Advisor to any person without the prior written consent of the
Company, which consent may be withheld by the Company in its sole discretion;
provided, however, that the Confidential Information shall not include
information that: (a) is now or subsequently becomes generally available to the
public through no fault or breach on the part of Advisor; (b) Advisor can
demonstrate to have had rightfully in its possession prior to disclosure to
Advisor by the Company; (c) is independently developed by Advisor without the
use of any of the Company’s Confidential Information; or (d) Advisor rightfully
obtains from a third party who has the right to transfer or disclose it, and;
provided further that Advisor may disclose Confidential Information if required
by any judicial or governmental request, requirement or order; provided, that,
except with regard to regular required reviews of Advisor’s client files by the
U.S Securities and Exchange Commission and Financial Industry Regular
Association (“FINRA”) resulting from its status as FINRA member firm, Advisor
will promptly notify Company of such request and cooperate with the Company in
its efforts to contest such request, requirement or order or to obtain
confidential treatment of such Confidential Information.     5. INDEPENDENT
CONTRACTOR STATUS. Advisor understands that since the Advisor is not an employee
of the Company, the Company will not withhold income taxes or pay any employee
taxes on its behalf, nor will it receive any fringe benefits. The Advisor shall
not have any authority to assume or create any obligations, express or implied,
on behalf of the Company and shall have no authority to represent the Company as
agent, employee or in any other capacity that as herein provided.

 

 

 

 

SABR Capital Management LLC 335 Madison Avenue, Suite 1100, New York, New York
10017

 



  

 

 

6. INDEMNITY. (a) The Company agrees to indemnify and hold harmless Advisor
(including each of its directors, officers, employees, partners and agents) with
respect to any liability (and actions in respect thereof) incurred by Advisor by
virtue of its retention hereunder and shall reimburse Advisor for any legal or
other expenses reasonably incurred in connection with investigating or defending
any such liability or action, provided that the Company shall have the right to
control the defense of any claim giving rise to such liability and no such claim
shall be settled without the consent of the Company. The foregoing provisions
shall survive termination of this Agreement and any investigation with respect
thereto by any party hereto.       (b) The Advisor agrees to indemnify and hold
harmless Company (including each of its directors, officers, employees, partners
and agents) with respect to any liability (and actions in respect thereof)
incurred by Company by virtue of the reckless, negligent or intentional
misconduct of Advisor and shall reimburse Company for any legal or other
expenses reasonably incurred in connection with investigating or defending any
such liability or action, provided that the Advisor shall have the right to
control the defense of any claim giving rise to such liability and no such claim
shall be settled without the consent of the Advisor. The foregoing provisions
shall survive termination of this Agreement and any investigation with respect
thereto by any party hereto.     7. TERMINATION. After the initial 6 months have
lapsed, either party may terminate this Agreement. Either party may terminate
this Agreement as a result of a material breach of the terms of this Agreement
by the other party, which is not cured by the breaching party within 10 days
following written notice to the breaching party by the non-breaching party.
Following termination, Company shall remain liable to Advisor for any
compensation (including Shares of common stock) and cash reimbursement due
pursuant to Sections 2 and 3 of this Agreement unless such termination is a
direct result of a material breach of the terms herein by Advisor, which,
following notice as set forth herein, is not cured by Advisor.     8. NO THIRD
PARTY RIGHTS. The parties warrant and represent that they are authorized to
enter into this Agreement and that no third parties, other than the parties
hereto, have any interest in any of the services or the Warrant contemplated
hereby.     9. ABSENCE OF WARRANTIES AND REPRESENTATIONS. Each party hereto
acknowledges that they have signed this Agreement without having relied upon or
being induced by any agreement, warranty or representation of fact or opinion of
any person not expressly set forth herein. All representations and warranties of
either party contained herein shall survive its signing and delivery.     10.
GOVERNING LAW; ARBITRATION. This Agreement shall be governed by and construed in
accordance with the law of the State of New York. The parties shall make
reasonable efforts to resolve any dispute concerning this Agreement, its
construction or its alleged breach by face-to-face negotiations. If such
negotiations fail to resolve the dispute, the dispute shall be finally decided
by arbitration in accordance with the rules then in effect of the American
Arbitration Association. Any arbitration will be conducted in the New York City
metropolitan area. If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of any of the transaction
agreements, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and necessary disbursements in addition to any award by the
arbitrators.

 

 

 

 

SABR Capital Management LLC 335 Madison Avenue, Suite 1100, New York, New York
10017

 



  

 

 

11. VALIDITY. If any paragraph, sentence, term or provision hereof shall be held
to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity enforceability of any other
paragraph, sentence, term and provision hereof.         12. NON-DISCLOSURE OF
TERMS. The terms of this Agreement shall be kept confidential, and no party,
representative, attorney or family member shall reveal its contents to any third
party except as required by law or as necessary to comply with law or
preexisting contractual commitments.     13. NOTICES. Any notice or other
communication pursuant hereto shall be given to a party at its address set forth
on the first page of this Agreement by (i) personal delivery, (ii) commercial
overnight courier with written verification of receipt, or (iii) registered or
certified mail. If so mailed or delivered, a notice shall be deemed given on the
earlier of the date of actual receipt or three (3) days after the date of
authorized delivery.     14. MULTIPLE COUNTERPARTS OF AGREEMENT This Agreement
may be executed in counterparts, each one of which shall constitute an original
and all of which taken together shall constitute one document. Further, this
Agreement may be signed by the parties and copies hereto delivered to each party
by way of facsimile transmission, and such facsimile copies shall be deemed
original copies for all purposes if original copies of the parties’ signatures
are not delivered.     15. LIABILITY FOR EXPENSES. All fees and costs incurred
in relation to the services provided by the Advisor pursuant to this Agreement
shall be the responsibility of the Advisor, except those fees and costs
previously approved in writing by an Officer of the Company.     16. OTHER
ENGAGEMENTS. The Company acknowledges that Advisor is and will be acting as an
Advisor to other business enterprises seeking investor relations and/or other
services normally provided by Advisor and agrees that Advisor’s provision of
services to such enterprises shall not constitute a breach hereof or of any duty
owed to the Company by virtue of this Agreement.     17. ENTIRE AGREEMENT. This
Agreement contains the entire understanding of the parties and cannot be altered
or amended except by an amendment duly executed by all parties hereto. This
Agreement shall be binding upon and inure to the benefit of the successors,
assigns and personal representatives of the parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement
effective as of the date first written above.

 

OncBioMune Pharmaceuticals, Inc.   SABR Capital Management, LLC       /s/
Jonathan F. Head, Ph.D.   /s/ Ariel Imas Jonathan F. Head, Ph.D.   Ariel Imas
Chief Executive Officer   Managing Partner

 

 

 

 

SABR Capital Management LLC 335 Madison Avenue, Suite 1100, New York, New York
10017

 



  

 

 

EXHIBIT A

 

DESCRIPTION OF ADVISORY SERVICES

 

The Advisor agrees, to the extent reasonably required in the conduct of its
business with the Company, to place at the disposal of the Company its judgment
and experience and to provide business development services to the Company
including, but not limited, to, the following:

 

  (a) Assist the Company with strategic planning, including valuation analysis,
financial modeling and corporate presentations;         (b) Identify and
introduce strategic partners along with potential merger and acquisition
candidates, including the opportunity to garner Grant and or Equity Funding from
our partner group in Poland;         (c) Advisor will work with the Company to
identify appropriate investment banks, investor conferences, bloggers and equity
analysts to meet with, arrange those meetings and offer guidance on how best to
prepare for, and conduct such meetings;         (d) Reserve presentation slot at
the LD Micro conference is entitled “The Invitational” June 7th, 8th, and 9th
2016 in Los Angeles CA;         (e) Assist in identifying qualified service
providers, strategic advisors and board members;         (f) Assist with full
year financial plan that includes a shareholder investor meeting agenda;        
(g) Assist with up listing to a national exchange when listing qualifications
are achieved by the company; and         (h) When Advisor deems the Company is
prepared, it will elevate the Company’s visibility among leading investors, such
as sovereign wealth funds, pension funds & endowments, investment advisors,
hedge funds, brokerage firms and high-net-worth individuals. Specifically,
advisor will work with the Company to identify appropriate investors, investor
conferences, bloggers and equity analysts to meet with, arrange those meetings
and offer guidance on how best to prepare for, and conduct such meetings.

 

 

 

 

SABR Capital Management LLC 335 Madison Avenue, Suite 1100, New York, New York
10017

 



  

 

